Citation Nr: 1046333	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  06-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for mitral valve prolapse 
syndrome.

2.  Entitlement to a higher initial rating for migraine 
headaches, evaluated as 10 percent disabling prior to February 5, 
2010, and 30 percent disabling thereafter.  

3.  Entitlement to a higher initial rating for anemia, evaluated 
as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Brother


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to December 
1985 and from September 1993 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Atlanta, Georgia.  The first two issues listed above were 
remanded in July 2009 for further evidentiary and procedural 
development.  As discussed below, the Board finds that there was 
either substantial compliance with its remand or any failure to 
comply was rendered harmless due to a full grant of benefits 
sought on appeal.  As such, it may proceed with a decision at 
this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge 
in May 2009; a transcript of that hearing is associated with the 
claims folder.

The issue of entitlement to a higher initial rating for anemia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence indicates that mitral 
valve prolapse syndrome manifested during the Veteran's second 
period of active duty service.  

2.  The competent and probative evidence reflects migraine 
attacks no more than twice per week which are completely 
prostrating for approximately one hour and are characterized by 
incapacitating pain, nausea, photophobia, blurred (and 
occasionally spotty) vision; such attacks, while frequent, are 
not prolonged and do not result in severe economic 
inadaptability.  


CONCLUSIONS OF LAW

1.  Mitral valve prolapse syndrome was incurred during the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for a 30 percent disability, and no higher, for 
migraine headaches have been met throughout the entirety of this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

Initially, the Board observes that it is granting the full 
benefit sought on appeal with regard to the issue of entitlement 
to service connection for mitral valve prolapse syndrome.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  As for the Veteran's initial rating claim on appeal, 
it represents a downstream issue from that of service connection.  
Thus, VCAA notice as to the issue of an increased disability 
rating is not required.  Dingess v. Nicholson, 19 Vet. App. 473, 
491 (2006); VAOPGCPREC 8-2003 (Dec. 22, 2003).  Nevertheless, the 
claims file reflects that a letter sent to the Veteran in 
September 2009 fully satisfied VA's duty to notify requirements.  
See Dingess, 19 Vet. App. at 484.  

Ideally, this letter should have been provided to the Veteran 
prior to the adjudication of her claim and assignment of an 
initial disability rating in January 2005.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, the Veteran was 
provided ample opportunity to meaningfully participate in the 
adjudicatory process following the issuance of this VCAA letter, 
and the entire record was reviewed and the claim was 
readjudicated in a supplemental statement of the case dated in 
October 2010.  As such, there is no prejudice in the Board 
proceeding with the current appeal at this time.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing adequate VA examinations, when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.159(c), 4.2 (2010).  The Veteran's service treatment records 
are associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  Further, the Veteran was given an 
opportunity to present oral testimony before the undersigned 
Veterans Law Judge.  She has not identified any additional 
evidence that must be obtained prior to making a determination on 
this appeal.  

In addition to the obtaining relevant treatment records, the 
Veteran was afforded VA (contract) examinations in August 2004 
and February 2010 which the Board finds adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. 
Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  Specifically, these examination 
reports contain clinical findings that are relevant to the 
diagnostic criteria used to evaluate the Veteran's migraine 
headaches and, as explained in more detail below, there is 
sufficient discussion as to the functional impact of this 
disability and its related symptoms on the Veteran's daily life 
and employment.  The Board acknowledges that the August 2004 
examiner was not given an opportunity to review the Veteran's 
claims file in conjunction with the examination.  However, the 
rating criteria for migraine headaches pertain to symptoms which 
the Veteran, as a lay person, is competent to report.  As such, 
the Board finds the fact that the August 2004 VA-contracted 
examiner obtained a medical history from the Veteran to be 
sufficient.  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence she should submit to substantiate his claim.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

The Board remanded this appeal in July 2009 for the purpose of 
obtaining private clinical records associated with the Veteran's 
June 2004 Medical Evaluation Board, information from the Veteran 
regarding any treatment received for her disabilities on appeal, 
and VA examinations as to the onset and etiology of her mitral 
valve prolapse syndrome and severity of her migraine headaches.  
A review of the claims file reflects that the Veteran submitted 
copies of the private clinical records sought by the Agency of 
Original Jurisdiction (AOJ); thus, no further request(s) for such 
records were necessary.  Additionally, the Veteran notified the 
AOJ that she had been receiving treatment from VA medical 
facilities since 2005.  As such, the AOJ obtained all relevant, 
outstanding VA treatment records from these facilities.  Finally, 
VA examinations were obtained, and as discussed above and below, 
adequately addressed the questions presented.  Thus, it appears 
that there was substantial compliance with the Board's remand 
directives, and it may proceed with its decision at this time.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

Analysis

I. Service Connection for Mitral Valve Prolapse Syndrome

The Veteran contends that she is entitled to service connection 
for mitral valve prolapse (MVP) syndrome due to the fact that 
this disease had its onset during active duty service.  In fact, 
a review of the Narrative Summary in her June 2004 Medical 
Evaluation Board (MEB) reflects a secondary diagnosis of MVP 
syndrome.  However, clinical evaluation, including 
electrocardiogram testing (EKG), at the August 2004 VA-contracted 
examination was negative for any evidence of a cardiovascular 
disease, including MVP syndrome.  As such, the RO denied the 
Veteran's claim for service connection on the basis that there 
was no competent evidence of a current disability.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Pertinent VA law and regulations provide that service connection 
may be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.303(d).  Alternatively, service connection may be established 
either by showing that a chronic disability or disease was 
incurred during service and later manifestations of such chronic 
disability or disease are not due to intercurrent cause(s) or 
that a disorder or disease was incurred during service and there 
is evidence of continuity of symptomatology which supports a 
finding of chronicity since service.  38 C.F.R. § 3.303(b).  

As noted above, the Veteran's June 2004 MEB report reflects a 
diagnosis of MVP syndrome, but examination approximately three 
months later was negative for any clinical findings.  A closer 
review of the MEB report reflects that it was a civilian 
endocrinologist who first raised concern for MVP syndrome while 
evaluating her for hyperthyroid issues.  The records associated 
with the civilian endocrinologist have been obtained by the VA, 
and, in pertinent part, reflect that a May 2004 EKG reviewed by 
the endocrinologist also did not show MVP.  However, it was felt 
that MVP was "obvious" during the physical examination, and 
after improvement in symptoms was seen following a four month 
trial of Effexor to relieve symptoms of MVP, the physician 
determined that her diagnosis was "definite."  Post-service 
medical evidence demonstrates that objective clinical testing 
continued to be negative for evidence of MVP until a January 2008 
cardiac echo showed mild MVP.  Nevertheless, VA treatment records 
indicate that the Veteran remained on Effexor following her 
separation from service, and, in November 2005, a VA cardiologist 
felt that she did have MVP despite normal clinical findings.  

The above-discussed evidence strongly suggests that the Veteran's 
MVP, while routinely not seen on clinical testing, had its onset 
prior to her discharge from active duty service and has been 
present ever since.  Additionally, following a review of the 
entire claims file, a VA physician opined that it is "at least 
as likely as not that the [V]eteran's mitral valve prolapse had 
its onset during service."  Such opinion was based upon the fact 
that the MEB Narrative Summary listed MVP as a diagnosis, the 
Veteran had a heart murmur during service and presently has a 
heart murmur, and her last EKG showed findings suggestive of MVP.  

In light of the above, the Board is satisfied that the evidence, 
at the very least, demonstrates an approximate balance of 
negative and positive evidence regarding the issue of whether the 
Veteran currently has MVP syndrome which had its onset during 
active duty service.  Under these circumstances, service 
connection is warranted for the claimed disability.  See 
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).

II. Initial Rating for Migraine Headaches

Historically, the Veteran was awarded service-connected 
compensation benefits for migraine headaches by RO rating 
decision dated in January 2005.  An initial disability rating of 
10 percent was assigned effective October 9, 2004, the date 
following the Veteran's release from active duty service.  The 
Veteran notified the RO of her disagreement with the initial 
rating assigned and perfected an appeal as to this issue.  In 
October 2010, the RO increased the Veteran's assigned disability 
rating from 10 percent to 30 percent, effective February 5, 2010, 
the date of a VA examination.  The Veteran did not withdraw her 
appeal; thus, it is now before the Board for appellate review.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
migraines.  It has found nothing in the historical record that 
would lead to the conclusion that the current evidence of record 
is not adequate for rating purposes.  Additionally, this case 
presents no evidentiary considerations, except as noted below, 
that would warrant an exposition of the remote clinical history 
and findings pertaining to the disability at issue.

By way of background, disability evaluations are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (hereinafter "Rating Schedule"), found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent to 
which a veteran's service-connected disability adversely affects 
her ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.10 (2010).  If, when a evaluating a disability, there is a 
question as to which of two evaluations shall be applied, 
pertinent VA law provides that the higher evaluation will be 
assigned if the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  Further, when, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of a veteran.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 4.3 (2010).

As noted above, the issue before the Board is entitlement to 
higher initial ratings for migraine headaches.  Such disability 
is evaluated pursuant to Diagnostic Code 8100, and a 10 percent 
rating is warranted when the disability picture shows 
characteristic prostrating attacks averaging 1 in two months over 
the last several months.  A 30 percent rating is warranted when 
the disability picture shows characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  Finally, a maximum 50 percent rating is warranted when 
the disability picture shows very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  

In the present case, the competent and probative evidence of 
record supports no more than a 30 percent disability rating 
throughout this appeal.  In this regard, the Veteran has 
consistently, and therefore credibly, reported that her migraine 
headaches are characterized by severe and incapacitating pain, 
nausea, photophobia, and blurred vision.  Moreover, she has 
reported experiencing these headaches, on average, between once a 
month and twice per week, throughout this appeal.  Thus, it 
appears that she meets the rating criteria for a 30 percent 
initial rating - "characteristic prostrating attacks occurring 
on average once a month over the last several months."  See id.  

The Board acknowledges that she reported an increase in the 
frequency and severity of her migraine headaches beginning in 
approximately April 2005.  However, the Board does not find that 
the increase in the severity of her disability picture was 
sufficient to warrant a staged initial rating.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Rather, as discussed immediately hereafter, the 
Veteran's migraine headaches, while admittedly more frequent and 
severe, still more nearly approximate the rating criteria 
contemplated by a 30 percent evaluation.  As such, an increase to 
the next higher rating, 50 percent, is not warranted.  See 
38 C.F.R. § 4.7.

As noted above, a 50 percent evaluation is warranted when there 
are very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  The appellant has 
indicated throughout this appeal that her migraine attacks 
generally last no more than one hour.  Granted, she did report at 
the February 2010 VA examination that her headaches actually last 
approximately four hours.  However, she admitted that only the 
first hour of a migraine was incapacitating, and that thereafter 
she was able to function in spite of the residual, dull pain 
lasting approximately three more hours.  While the Board is 
sympathetic to any amount of pain experienced by the Veteran, it 
cannot be said that prostrating symptoms lasting only one hour 
constitute a "prolonged attack" as contemplated by the 
diagnostic criteria.  

Similarly, the evidence of record does not establish that the 
Veteran's migraines are productive of severe economic 
inadaptability.  In this regard, the Veteran reported at the 
February 2010 VA examination that her supervisor allows her to 
rest at work when she has an attack.  Therefore, she only misses 
approximately four days of work per month due to her migraine 
headaches.  This work situation was confirmed by her testimony 
received in May 2009.  Assuming a "worst case scenario," the 
Veteran's migraine headaches result in five days of work lost per 
month (four days plus one hour per attack at a rate of two 
attacks per week (based on an eight-hour work day)).  While not 
insignificant, a loss of approximately one day per week cannot be 
said to rise to the level of severe.  In this regard, the Veteran 
has not contended that she cannot complete her duties as a 
operations manager for a retail store, nor has she indicated that 
her absenteeism has resulted in any disciplinary actions.  
Rather, it appears that she has been able to work around her 
disability with minimal to moderate impairment to her earning 
capacity.  Given that the purpose of the Rating Schedule is to 
compensate a veteran for the average impairment in earning 
capacity as a result of a service-connected disability, evidence 
of such impairment in occupational functioning is extremely 
relevant to the issue of whether a higher rating is warranted.  
See 38 C.F.R. § 4.1.  

The Board is sympathetic to the Veteran's own lay assertions that 
she may be entitled to an initial rating in excess of 30 percent.  
However, as discussed above, the lay and medical evidence 
supports no more than a 30 percent disability rating throughout 
this appeal.  In reaching these conclusions, the benefit of the 
doubt doctrine was considered, but not applied because a 
preponderance of the evidence, including the lay statements of 
the Veteran herself, were against the assignment of a rating in 
excess of 30 percent at any time during this appeal.  See 38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also considered whether the Veteran's disability 
presents exceptional or unusual circumstances with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b) (2010).  In these cases, a referral for consideration of 
an extra-schedular rating is warranted.  Id.  However, as 
previously discussed, the Veteran has not presented any evidence 
that would suggest that a 30 percent disability rating, as 
contemplated by the Rating Schedule does not adequately 
compensate her impairment in earning capacity related to her 
migraine headaches.  In this regard, the Board has already noted 
that the Veteran misses no more than five days of work per month, 
or approximately one quarter (25 percent) of the working days in 
one month (assumes four weeks of five days).  It therefore 
appears that the criteria used to evaluate the Veteran's 
symptomatology adequately compensate for any loss in earning 
capacity, and referral for extra-schedular consideration is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  


ORDER

Entitlement to service connection for mitral valve prolapse 
syndrome is granted.  

A 30 percent initial rating is assigned for migraine headaches 
for the entirety of this appeal; entitlement to a rating in 
excess of 30 percent is denied. 


REMAND

The proper course of action when a timely notice of disagreement 
has been filed is for the Agency of Original Jurisdiction (AOJ) 
to send a claimant a statement of the case unless it determines 
that a grant of full benefits sought on appeal is appropriate.  
38 C.F.R. § 19.26(d) (2010).  A statement of the case is 
distinguishable from a supplemental statement of the case in both 
its purpose and content.  See 38 C.F.R. §§ 19.29, 19.31 (2010).  
Most importantly, with the statement of the case, the AOJ must 
furnish the appellant with information on the right to file, the 
time limit for filing a substantive appeal, and hearing and 
representation rights.  38 C.F.R. § 19.30 (2010).  It must also 
provide the claimant with a VA Form 9, "Appeal to the Board of 
Veterans' Appeal."  Id.  

In the present case, the Board awarded service connection for 
anemia in a decision dated in July 2009.  Such decision 
represented a full grant of the benefits sought on appeal with 
regard to the January 2005 RO rating decision.  Following the 
Board's decision, the AOJ issued a rating decision, dated in 
September 2009, implementing the Board's award and establishing 
an initial rating of 10 percent and an effective date of October 
9, 2004, for this disability.  Thereafter, in October 2009, the 
Veteran submitted a statement indicating her "official notice of 
disagreement" with the 10 percent initial rating assigned for 
anemia.  The AOJ then sent the appellant a supplemental statement 
of the case (SSOC) dated in October 2010; it also furnished her 
with an "SSOC Notice Response."  

At no time has the Veteran been provided a statement of the case 
as to the issue of entitlement to a higher initial rating for 
anemia.  She has also not been provided the information and VA 
Form 9 required by VA regulation.  The United States Court of 
Appeals for Veterans Claims (Court) has made it clear that when a 
timely notice of disagreement has been filed, but no statement of 
the case issued, the proper course of action for the Board is to 
remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Appropriate action, including issuance of a statement of 
the case, is therefore necessary with regard to the issue of 
entitlement to a higher initial rating for anemia.  See id.; 38 
C.F.R. § 19.26.  The Veteran will then have the opportunity to 
file a timely substantive appeal if she wishes to complete an 
appeal as to this issue.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the issue 
of entitlement to a higher initial rating for 
anemia, currently evaluated as 10 percent 
disabling.  The Veteran should be informed 
that she must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board.  If a 
timely substantive appeal is not filed, the 
claim should not be certified to the Board.  
If so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


